Allowable Subject Matter

1.	Claims 14, 17-22, and 25-30 are allowed. Claims 14, 17, 22, and 25 have been amended. Claims1-13, 15-16, and 23-24 have been cancelled. 

	The following is an examiner’s statement of reasons for allowance: 
The closest prior art issued Pub.No.: US 2009/0043902 A1 to Faccin in view of Pub.No.: US 2008/0310358 A1 to Shaheen. fails to teach or suggest “forwarding, by a gateway device, to said PDN gateway, encapsulated in a general packet radio service tunneling protocol (GTP) tunnel between said gateway device and said PDN gateway, session traffic of a user entity from a layer-2 communication link between said user entity and said gateway device via an access point of a wireless local area network (LAN);, and providing, by said gateway device, charging data in regard to said session traffic; receiving, by said gateway device, an IP address allocation request from said UE via said layer-2 communication link; verifying, by said gateway device, whether a successful authentication of said UE on the basis of subscription data related to a mobile subscription associated with said UE has taken place; and upon successful verification, completing, by said gateway device, an IP address allocation scheme with said UE to allow communication between said UE and said PDN.”
Faccin in view of Shaheen simply offers a 3GPP network access which camps on a 3GPP channel to obtain information of at least one network comprising a gateway having at least one of a trusted IEEE 802.11 network, a non-trusted IEEE 802.11 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In claim 14 
 	Delete claim 14	
Add -   14. 	(Currently Amended) A method for providing packet data network (PDN) access to a user entity (UE) via a PDN gateway of a mobile packet core network, the method comprising: forwarding, by a gateway device, to said PDN gateway, encapsulated in a general packet radio service tunneling protocol (GTP) tunnel between said gateway device and said PDN gateway, session traffic of a user entity from a layer-2 communication link between said user entity and said gateway device via an access point of a wireless local area network (LAN), and providing, by said gateway device, charging data in regard to said session traffic; receiving, by said gateway device, an IP address allocation request from said UE via said layer-2 communication link; verifying, by said gateway device, whether a successful authentication of said UE on the 
In claim 16 
 Delete – DELETE CLAIM 16 IN ITS ENTIRETY

In claim 17
	 Delete line 1- 	The method of claim 16,
		     Add- 	The method of claim 14,

In claim 22 
 Delete claim 22	
       Add -	22. 	(Currently Amended) A gateway device, comprising: at least one processor; and at least one memory storing instructions that, when executed by 
In claim 24
 Delete – DELETE CLAIM 24 IN ITS ENTIRETY

  In claim 25
	Delete line 1- 	The method of claim 24,
		               Add- 	The method of claim 22,

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MICHAEL D ANDERSON/Examiner, Art Unit 2432                                                                                                                                                                                                        
/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432